In an action for divorce, the plaintiff husband appeals from an order of the Supreme Court, Westchester County, entered July 23, 1975, which granted defendant an additional counsel fee to defend an appeal and to prosecute a cross appeal. Order modified by reducing the amount of the additional counsel fee from $1,000 to $500. As so modified, order affirmed, without costs or disbursements. The additional counsel fee is to be paid within 90 days after entry of the order to be made hereon. In view of all the facts and circumstances, including the amount of prior allowances, the additional counsel fee awarded was excessive to the extent indicated herein. Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.